The Ordinary.
John Haviland, deceased, by his will gave to his daughter a life estate in his property with remainder to her children, and excluded her husband from all control over the property given to her. After her death it was to go to her children. She is dead. One of her children died intestate having never been married. The orphans’ court of Essex county, by its decree, directed the administrator of the intestate to pay the surplusage of the intestate’s estate to his father as his next of kin. The question raised on this appeal is, whether the father is not excluded from taking the property by the provision of the will of John Haviland; the estate of the intestate having been entirely derived from the above-mentioned gift in remainder. The provision in question excludes the husband of the testator’s daughter from any control over the property given to her by the will. It does not attempt to deprive him of his rights as next of kin to his children. The provision was not confined to the father of the intestate, but extended to any other husband the testator’s daughter might have. It was merely designed to secure the testator’s gift to'his daughter to her sole and separate use, and was no more than the provision made by law in that behalf. It cannot have the effect of depriving the father of his right to his deceased child’s propertyas next of kin. The decree will be affirmed with costs.